DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
This office action is in response to the amendment filed 02/24/2021. As directed by the amendment:  claims 1 and 17 are amended. Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the non-final office action mailed 11/30/2020.
Response to Arguments
Applicant’s arguments, see remarks, filed 02/24/2021, with respect to the rejection(s) in view of the amendments have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Akiyama et al. (U.S. Patent No. 3,823,726).
Applicant's arguments filed 02/24/2021 regarding diaphragms as springs have been fully considered but they are not persuasive.
Applicant alleges that diaphragms are not spring seals having a linear spring constant as the diaphragms are not described to provide spring force and there are other springs disclosed which provide the spring force.
However, although there are other springs in Akiyama providing a spring force, the diaphragms also provide a spring force. The claims do not specify the spring seals as being the only spring force provided. As the diaphragms get stretched linearly, they will have a linear spring constant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. (U.S. 20120061600) in view of Akiyama et al. (U.S. Patent No. 3,823,726), in further view of Dayton et al. (U.S. 2007/0151614).
Regarding claim 1, Neff discloses: a servo valve comprising a housing (12), a sleeve (14) provided within the housing (12) comprising an axis and having a plurality of metering holes (72, 74, 76) for communication with a cavity within (see paragraph 0038), and a metering rod (60) extending within the 
Neff fails to disclose wherein the metering rod is suspended within the cavity and supported within the cavity by a pair of spring seals each having a linear spring constant each comprising a bellow spring, wherein the bellow springs each comprises an undulating profile in a radial direction of the servo valve perpendicular to the axis and being disposed at opposed ends of the cavity, wherein the spring seals sealingly engage with the metering rod to seal off the cavity; wherein adjacent surfaces of the plunger and the second portion of the adjustable core are complementary in shape and extend parallel to each other along a direction which is inclined with respect to the axis; wherein the tip of the plunger projects into a recess in the adjustable core; wherein the tip of the plunger is substantially conical or frusto-conical in form, and/or wherein a receiving end of the adjustable core is provided with a substantially conical or frusto-conical recess.
Akiyama teaches a reciprocating valve wherein a metering rod (61-64) is suspended within a cavity and is supported within the cavity by a pair of spring seals (71, 74) each having a linear spring 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide wherein the metering rod is suspended within the cavity and supported within the cavity by a pair of spring seals each having a linear spring constant each comprising a bellow spring, wherein the bellow springs each comprises an undulating profile in a radial direction of the servo valve perpendicular to the axis and being disposed at opposed ends of the cavity, wherein the spring seals sealingly engage with the metering rod to seal off the cavity, as taught by Akiyama. Doing so would prevent leakage from reaching the solenoid and would provide positioning of the rod in the housing.
The combination fails to teach wherein adjacent surfaces of the plunger and the second portion of the adjustable core are complementary in shape and extend parallel to each other along a direction which is inclined with respect to the axis; wherein the tip of the plunger projects into a recess in the adjustable core; wherein the tip of the plunger is substantially conical or frusto-conical in form, and/or wherein a receiving end of the adjustable core is provided with a substantially conical or frusto-conical recess.
Dayton teaches a solenoid valve wherein adjacent surfaces of a plunger (28) and a second portion of a core (24) are complementary in shape and extend parallel to each other along a direction which is inclined with respect to the axis (see Figure 1); wherein a tip of the plunger (28) projects into a recess in the core 24 (see Figure 1); wherein the tip of the plunger (28) is substantially conical or frusto-conical in form, and/or wherein a receiving end of the core (24) is provided with a substantially conical or frusto-conical recess (see Figure 1).

Regarding claim 6, Neff as modified teaches the invention as essentially claimed and further teaches wherein an end (rightmost surface in Figure 3) of the adjustable core (32) extends out of the drive unit housing (24, 26) and is provided with a torque transferring feature (see Figure 3).
Further regarding this limitation, element 32 is threaded and therefore has a torque transferring feature in order to thread element 32 to element 24.
Regarding claim 15, Neff as modified teaches the invention as essentially claimed and further teaches wherein the servo valve (10) is a three way single stage pneumatic servo valve and the drive unit is a direct single solenoid drive (see paragraphs 0004 and 0037).
Regarding claim 16, Neff as modified teaches the invention as essentially claimed and further teaches an air management system comprising: an actuator 18 (see paragraph 0033); a servo valve (10) as claimed in claim 1 (see rejection above).
Regarding claim 17, Neff discloses: a method of making a servo valve comprising: forming a housing 12; forming a sleeve (14) for location within the housing (12), the sleeve (14) comprising an axis  and having a plurality of metering holes (72, 74, 76) for communication with a cavity within (see paragraph 0037); introducing a metering rod (60) into the cavity for metering flow of pneumatic fluid through the metering holes 72, 74, 76, (see paragraphs 0035 and 0037); coupling a drive unit to the 
Neff fails to disclose disposing a pair of spring seals at opposed ends of the cavity, wherein the spring seals each have a linear spring constant, each comprising a bellow spring, wherein the bellow springs each comprises an undulating profile in a radial direction of the servo valve perpendicular to the axis and wherein the spring seals sealingly engage with the metering rod to suspend the metering rod within the cavity and supported within the cavity and seal off the cavity; wherein adjacent surfaces of the plunger and the second portion of the adjustable core are complementary in shape and extend parallel to each other along a direction which is inclined with respect to the axis; wherein a tip of the plunger projects into a recess in the adjustable core; and wherein the tip of the plunger is substantially frusto-conical in form, and wherein a receiving end of the adjustable core is provided with a substantially frusto-conical recess.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide wherein the metering rod is suspended within the cavity and supported within the cavity by a pair of spring seals each having a linear spring constant each comprising a bellow spring, wherein the bellow springs each comprises an undulating profile in a radial direction of the servo valve perpendicular to the axis and being disposed at opposed ends of the cavity, wherein the spring seals sealingly engage with the metering rod to seal off the cavity, as taught by Akiyama. Doing so would prevent leakage from reaching the solenoid and would provide positioning of the rod in the housing.
The combination fails to teach wherein adjacent surfaces of the plunger and the second portion of the adjustable core are complementary in shape and extend parallel to each other along a direction which is inclined with respect to the axis; wherein a tip of the plunger projects into a recess in the adjustable core; and wherein the tip of the plunger is substantially frusto-conical in form, and wherein a receiving end of the adjustable core is provided with a substantially frusto-conical recess.
Dayton teaches a solenoid valve wherein adjacent surfaces of a plunger (28) and a second portion of a core (24) are complementary in shape and extend parallel to each other along a direction which is inclined with respect to the axis (see Figure 1); wherein a tip of the plunger (28) projects into a recess in the core 24 (see Figure 1); wherein the tip of the plunger (28) is substantially conical or frusto-
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide wherein adjacent surfaces of the plunger and the second portion of the adjustable core are complementary in shape and extend parallel to each other along a direction which is inclined with respect to the axis; wherein the tip of the plunger projects into a recess in the adjustable core; wherein the tip of the plunger is substantially conical or frusto-conical in form, and/or wherein a receiving end of the adjustable core is provided with a substantially conical or frusto-conical recess, as taught by Dayton. Doing so would provide an alternative shape which would be more compact and help with alignment.
Claims 7, 8, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of Akiyama, in further view of Dayton, in further view of Williams et al. (U.S. 2008/0245427).
Regarding claims 7, 8, 18, and 19, Neff as modified teaches the invention as essentially claimed, but fails to teach wherein the torque transferring feature is for applying torque using a tool, to rotate the adjustable core with respect to the screw thread in the drive unit housing and change the relative position of the adjustable core with respect to the solenoid; wherein the tool is one of an allen key, a screw driver; and a socket; wherein the calibrating comprises applying torque to a torque transferring feature provided on the first portion of the adjustable core using a tool, thereby rotating the adjustable core with respect to the screw thread in the drive unit housing to change the relative position of the adjustable core with respect to the solenoid; wherein the tool is one of an allen key; a screw driver; and a socket driver.
Williams teaches a solenoid valve wherein a torque transferring feature is for applying torque using a tool, to rotate an adjustable core (195) with respect to a screw thread in a drive unit housing and 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide wherein the torque transferring feature is for applying torque using a tool, to rotate the adjustable core with respect to the screw thread in the drive unit housing and change the relative position of the adjustable core with respect to the solenoid; wherein the tool is one of an allen key, a screw driver, and a socket. Doing so would allow the core to be adjusted through use of a tool (see paragraph 0050), as recognized by Williams.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of Akiyama, in further view of Dayton, in further view of Ohmori et al. (U.S. 200/0131531).
Regarding claim 9, Neff as modified teaches the invention as essentially claimed, but fails to teach wherein the plunger comprises a threaded recess for threaded engagement with an end of the metering rod.
Ohmori teaches a solenoid valve wherein a plunger (30) comprises a threaded recess (108) for threaded engagement with an end of a metering rod 32 (see paragraphs 0019 and 0079).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide wherein the plunger comprises a threaded recess for threaded engagement with an end of the metering rod. Doing so would allow replacement of the metering rod in the event of wear (see paragraph 0019), as recognized by Ohmori.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of Akiyama, in further view of Dayton, in further view of Claxton (U.S. Patent No. 4,384,681).
Regarding claims 10 and 11, Neff as modified teaches the invention as essentially claimed but fails to teach wherein the drive unit further comprises two opposing poles, wherein a first pole 
Claxton teaches a solenoid operated reciprocating valve wherein the drive unit further comprises two opposing poles (110, 106), wherein a first pole (110) surrounds the adjustable core 128 (Col. 4, lines 18-26; see Figure 2); wherein the plunger (158) extends within the second pole (106) and is able to reciprocate within a cylindrical hole provided in the second pole 106.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide wherein the drive unit further comprises two opposing poles, wherein a first pole surrounds the adjustable core; wherein the plunger extends within the second pole and is able to reciprocate within a cylindrical hole provided in the second pole. Doing so would generate a magnetic field (Col. 4, lines 18-26), as recognized by Claxton.
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of 
Akiyama, in further view of Dayton, in further view of Claxton, in further view of Moldenhauer (U.S. Patent No. 5,180,138) in further view of Brosh (U.S. 2007/0095146).
Regarding claims 12 and 13, Neff as modified teaches the invention as essentially claimed, and further teaches wherein the adjustable core (128) comprises soft magnetic material (Col. 7, lines 46-51).
Neff fails to teach wherein the poles and the plunger all comprise soft magnetic materials and the housing of the drive unit comprises stainless steel; wherein the stainless steel is a non- magnetic stainless steel.
Moldenhauer teaches a solenoid valve wherein the magnetic elements all comprise soft magnetic materials (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide wherein the poles and the plunger all comprise soft 
Brosh teaches a solenoid valve a housing (11) of a drive unit comprises stainless steel (see paragraph 0030); wherein the stainless steel is a non- magnetic stainless steel (see paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide the housing of the drive unit comprises stainless steel; wherein the stainless steel is a non- magnetic stainless steel, as recognized by Brosh. Doing so would prevent the magnetic flux from traveling through the housing and connecting the magnetic elements.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of Akiyama, in further view of Dayton, in further view of Mesenich (U.S. Patent No. 4,984,549).
Regarding claim 14, Neff as modified teaches the invention as essentially claimed, but fails to teach wherein the drive unit comprises ceramic insulation around wiring of the solenoid.
Mesenich teaches a solenoid valve wherein a drive unit comprises ceramic insulation (20) around wiring (18) of a solenoid (Col. 17, lines 53-61).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Neff to provide wherein the drive unit comprises ceramic insulation around wiring of the solenoid, as taught by Mesenich. Doing so would provide non-magnetic insulation for the coil.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753